Citation Nr: 0205156	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  99-16 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to July 2, 1992, for a 
100 percent evaluation for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970, and from June 1970 to June 1973.  His claim comes 
before the Board of Veterans' Appeals (Board or BVA) on 
appeal from a June 1998 rating decision, in which the 
Wichita, Kansas, Department of Veterans Affairs (VA) Medical 
and Regional Office Center (RO) effectuated a May 1998 Board 
decision and increased the evaluation assigned the veteran's 
PTSD to 100 percent, effective from July 2, 1992.  The 
veteran appealed the effective date that the RO assigned, and 
in December 2000, the Board affirmed the RO's decision.   

The veteran appealed the Board's December 2000 decision to 
the United States Court of Appeals for Veterans Claims 
(Court), and in April 2001, based on a Joint Motion for 
Remand and to Stay Proceedings, the Court vacated the Board's 
decision and remanded the claim to the Board for 
readjudication pursuant to the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001)). 

The Board notes that, in written statements submitted to the 
RO and the Board in August 1999 and August 2000, 
respectively, the veteran's representative requested an 
effective date prior to July 2, 1992, for the grant of 
service connection for PTSD.  Inasmuch as the veteran and/or 
his representative did not timely appeal the effective date 
of the grant of service connection after the RO initially 
assigned it in October 1996, the Board is unclear whether the 
veteran's representative intends his statements to represent 
a claim of clear and unmistakable error in the RO's October 
1996 decision.  This matter is referred to the RO for 
clarification and/or appropriate action.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and has obtained and fully developed 
all evidence necessary for the equitable disposition of that 
claim.

2.  In September 1996, the Board granted the veteran service 
connection for PTSD.

3.  In October 1996, the RO effectuated the Board's decision 
and granted the veteran service connection and assigned him a 
30 percent evaluation for PTSD, effective from July 2, 1992.  

4.  The veteran appealed the RO's assignment of the 30 
percent evaluation for PTSD, but not the RO's assignment of 
July 2, 1992, as the effective date for the grant of service 
connection. 

5.  In May 1998, the Board increased the evaluation assigned 
the veteran's PTSD to 100 percent.

6.  In June 1998, the RO assigned an effective date of July 
2, 1992, for this increase.


CONCLUSION OF LAW

The criteria for an effective date prior to July 2, 1992, for 
a 100 percent evaluation for PTSD, have not been met.  38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to an effective date prior to July 2, 1992, for a 100 percent 
evaluation for PTSD.  In May 1998, the Board increased the 
evaluation assigned the veteran's PTSD to 100 percent.  In 
June 1998, the RO assigned an effective date of July 2, 1992, 
for this increase.  The veteran appealed the decision on the 
basis that an earlier effective date should be assigned.  

While the veteran's appeal was pending, Congress passed 
legislation that eliminates the need for a claimant to submit 
a well-grounded claim and enhances the VA's duties to notify 
a claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001)).  The change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment of the VCAA and 
which are not final as of that date.  38 U.S.C.A. § 5107, 
note (Effective and Applicability Provisions) (West Supp. 
2001).  

Further, during the pendency of this appeal, in August 2001, 
the VA issued regulations to implement the VCAA.  66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  The VA has indicated that, with the 
exception of the amended provisions of 38 C.F.R. §§ 3.156(a), 
3.159(c) (the second sentence), and 3.159(c)(4)(iii), "the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA."  
66 Fed. Reg. at 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, the RO has not indicated 
that it developed the veteran's claim pursuant to the VCAA.  
However, as explained in greater detail below, prior to the 
enactment of the law, the RO took action that is consistent 
with the notification and assistance provisions of the VCAA.  
In light of the foregoing, the Board's decision to proceed in 
adjudicating this claim does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

First, as required by the VCAA, VA notified the veteran of 
the information needed to substantiate his claim.  See 38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  In a rating 
decision dated June 1998, a letter notifying the veteran of 
that decision, and a statement of the case issued in June 
1999, the RO informed the veteran of the reasons for which 
his claim had been denied and of the evidence needed to 
substantiate his claim, notified the veteran of all 
regulations pertinent to his claim, and provided him an 
opportunity to present additional evidence and argument, 
including in the form of hearing testimony, in support of his 
claim.  The Board provided the veteran further guidance with 
regard to the evidence needed to substantiate his claim in a 
decision issued in December 2000.

Second, as required by the VCAA, VA fulfilled its duty to 
assist the veteran in obtaining and fully developing all of 
the evidence relevant to his claim.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  For instance, the RO provided the veteran 
multiple opportunities to identify pertinent evidence to be 
secured in support of his claim, but the veteran did not 
identify any such evidence.  Given this fact, the Board is 
not aware of any outstanding evidence that needs to be 
obtained in support of the veteran's claim. 

In January 2002, after the Court vacated the Board's December 
2000 decision, the Board provided the veteran one more 
opportunity to submit evidence in support of his claim.  In a 
letter to the veteran's representative, the Board indicated 
that additional evidence and argument could be submitted 
directly to the Board in support of the veteran's claim.  In 
March 2002, the representative submitted additional argument 
in the form of a written statement.  Therein, the 
representative primarily advanced arguments pertaining to an 
issue not now before the Board, that is, entitlement to an 
effective date prior to July 2, 1992, for the grant of 
service connection for PTSD.  See Introduction, para. 3 
(referring matter to RO for clarification and/or appropriate 
action).  With regard to the claim at issue in this case, 
which involves readjudication under the VCAA, the 
representative argued that this type of claim must be 
remanded to the RO for initial consideration unless the Board 
is able to render a favorable decision.  

To the contrary, the Court has held that the VCAA does not 
require remand of all claims pending on its effective date.  
See Livesay v. Principi, 15 Vet. App. 165, 178 (2001); see 
also Wensch v. Principi, 15 Vet. App. 362, 367-70 (2001) 
(holding that when there is extensive factual development in 
a case, including in the record on appeal and in a detailed 
Board decision, and further assistance would not aid in 
substantiating a claim, the VCAA is inapplicable).  In this 
case, the appeal has been developed factually and there is no 
other information the RO or the Board could provide the 
veteran to assist in the development of his claim.  Inasmuch 
as VA has notified the veteran of the evidence needed to 
substantiate his claim and has obtained and fully developed 
all relevant evidence necessary for the equitable disposition 
of that claim, another Remand would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding 
that strict adherence to legal requirements does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case 
because such adherence would impose additional burdens on the 
VA with no benefit flowing to the veteran). 

Given that VA satisfied its newly enhanced duties to notify 
and assist the veteran, the Board must now review the merits 
of the veteran's claim.  The veteran seeks an earlier 
effective date for the 100 percent evaluation assigned his 
PTSD.  The statutory and regulatory provisions specify that 
unless otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application. 38 U.S.C.A. § 5110(a) (West 1991); 38 
C.F.R. § 3.400 (2001).

Section 5110(b)(2) of title 38 of the United States Code 
specifically provides otherwise by indicating that, in cases 
involving a claim for an increased evaluation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred if the 
claim is received within one year from such date.  See also 
38 C.F.R. § 3.400(o)(2) (which provides that, if the claim is 
not received within 1 year from such date, the effective date 
is the date of receipt claim); Harper v. Brown, 10 Vet. App. 
125, 126-27 (1997) (holding that 38 C.F.R. § 3.400(o)(2) is 
applicable only where the increase in disability precedes the 
filing of the claim and the claim is received within one year 
of the increase).

In October 1996, the RO granted the veteran service 
connection and assigned him a 30 percent evaluation for PTSD, 
effective from July 2, 1992.  In a written statement received 
in November 1996, the veteran's representative disputed the 
30 percent evaluation assigned the veteran's PTSD.  In May 
1998, the Board increased the evaluation assigned the 
veteran's PTSD to 100 percent.  In June 1998, the RO assigned 
an effective date of July 2, 1992, for this increase.

The Board construes the veteran's November 1996 notice of 
disagreement as his formal claim for a higher evaluation.  
Where a claimant disputes the initial evaluation assigned his 
newly service-connected disability, the Board must consider 
whether a higher evaluation is warranted during any part of 
the period extending from the date service connection was 
granted to the present.  Depending on the facts of the case, 
a claimant may be entitled to staged evaluations for separate 
periods of time.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  In this case, when the RO decided the veteran's 
claim for an increased evaluation for PTSD, it considered the 
period extending from July 2, 1992, the effective date of its 
grant of service connection.  

The veteran's representative has asserted that an earlier 
effective date is warranted on two bases: (1) Multiple VA 
outpatient treatment records and hospitalization reports that 
could be construed as informal claims to reopen were received 
from 1983 to 1992; and (2) The regulatory provision of 38 
C.F.R. § 3.400(o)(2) allows for the assignment of an 
effective date of up to one year prior to the receipt of the 
veteran's claim.  With regard to the representative's first 
assertion, the Board notes that, because the veteran had not 
yet been granted service connection for PTSD by 1992, any 
medical record received prior to that time could not be 
construed as a claim for an increased evaluation.  Rather, 
such a record could only be construed as a claim for service 
connection for PTSD.  As previously indicated, in October 
1996, the RO granted the veteran service connection and 
assigned him a 30 percent evaluation for PTSD, effective July 
2, 1992, based on a finding that it had received an informal 
claim for service connection for PTSD on that date.  
Thereafter, the veteran appealed the RO's assignment of the 
30 percent evaluation for PTSD, but not the RO's assignment 
of July 2, 1992 as the effective date for the grant of 
service connection.  Thus, to the extent it pertains to the 
effective date assigned the grant of service connection for 
PTSD, the RO's October 1996 decision is final and the Board 
cannot assign an earlier effective date for the grant of 
service connection.  See 38 U.S.C.A. § 7105 (West 1991).

With regard to the representative's second assertion, the 
Board agrees.  In some circumstances, 38 C.F.R. § 3.400(o)(2) 
allows for the assignment of an effective date of up to one 
year prior to the receipt of a claim for an increased 
evaluation.  However, as a matter of law, the effective date 
may not precede the date service connection was granted for 
PTSD, which in this case is July 2, 1992.  In light of these 
facts, the Board may not grant the veteran an effective date 
prior to July 2, 1992, for the 100 percent evaluation 
assigned his PTSD.  The veteran's claim for this benefit must 
therefore be denied.


ORDER

Entitlement to an effective date prior to July 2, 1992, for a 
100 percent evaluation for PTSD is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

